                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                                                               CASE NO: 3:19-cv-231-J-34JRK

AJC LOGISTICS, LLC, a foreign limited
liability company,

        Plaintiff,

v.

PREFERRED FREEZER SERVICES OF
JACKSONVILLE, LLC, a foreign limited
liability company,

        Defendant.
                                              /

                     PLAINTIFF’S RESPONSE TO COURT ORDER (DE-4)

        Plaintiff, AJC Logistics, LLC, through undersigned counsel, responds to the Court’s

Order dated February 26, 2019 (DE-4) as follows:

     A. Introduction

        Plaintiff, AJC Logistics, LLC, appreciates the opportunity to provide the Court with

sufficient information to establish the Court’s subject matter jurisdiction in this case. As noted

below, Plaintiff can fully establish the citizenship of itself as a citizen of Georgia for the

purposes of diversity jurisdiction. Upon information and belief, the citizenship of the Defendant,

Preferred Freezer Services of Jacksonville, LLC, is New Jersey. Accordingly, jurisdiction exists

under 28 U.S.C. §1332. As to the remaining grounds for subject matter jurisdiction under

admiralty, 28 U.S.C. 1333, and federal question, 28 U.S.C. §1331, Plaintiff has set forth grounds

in support of subject matter jurisdiction, and to the extent lacking, has requested leave to amend

its complaint to sufficiently allege proper jurisdictional grounds.
   B. Diversity Jurisdiction

       As to the Court’s question regarding the citizenship of AJC Logistics, LLC, the company

is a single member LLC. The single member of Plaintiff is AJC USA, LLC, a Georgia limited

liability company. The members of AJC USA, LLC are Gerald Allison, a Georgia resident; Eric

Joiner, a Georgia resident; Evan Davidman, a Georgia resident; Allison Holdings Trust, whose

trustee is Bradley Allison, a Georgia resident; and Allison Holdings Limited Partnership, whose

general partners are Bradley Allison, a Georgia resident, and Allison Enterprise Family Trust,

whose trustee is Bradley Allison, a Georgia resident. Accordingly, the Plaintiff is a citizen of

Georgia. Navarro Sav. Ass'n v. Lee, 446 U.S. 458, 100 S. Ct. 1779 (1980)(Citizenship of trust

determined by citizenship of trustees, not beneficiaries); Rolling Greens MHP, L.P. v. Comcast

SCH Holdings L.L.C., 374 F.3d 1020 (11th Cir. 2004)(Citizenship of LLC determined by

citizenship of members of the company).

       At this time, Plaintiff is unable to provide confirmed information to the Court as to the

citizenship of the members of the Defendant, Preferred Freezer Services of Jacksonville, LLC.

After researching and making diligent inquiry, Plaintiff has no means to determine the

citizenship of any of Defendant’s members as such information is not public record and is not

required to be disclosed as part of the formation or registry of the entity in Delaware, nor in

Florida, nor in New Jersey, which is the location of Defendant’s principal place of business.

Such information could only be uncovered through jurisdictional discovery if the Court so

required. Upon information and belief, the member(s) of Preferred Freezer Services of

Jacksonville, LLC are residents of New Jersey based upon research into the company and its

founding, and its managerial company, Preferred Freezer Services Operating, LLC, all being




                                                 2
New Jersey companies. Accordingly, upon information and belief the Court has diversity subject

matter jurisdiction pursuant to 28 U.S.C. §1332.

   C. Admiralty Jurisdiction

       As alleged in the complaint, Plaintiff faces contingent liability to its customer Ballester

Hermanos Inc., located in San Juan, Puerto Rico, for the damaged goods ultimately received then

rejected by the consignee, Ballester Hermanos Inc., in Puerto Rico. The subject shipment of

goods is governed by the Carriage of Goods by Sea Act, 46 U.S.C §30701(note), pursuant to the

ocean bill of lading issued by the carrier, Tote Maritime, and its terms and conditions. See

Exhibit 1 (Clause 1 of the carrier’s terms and conditions specifically invokes COGSA). The

Defendant is alleged to have prepared the subject goods and container for shipment pursuant to

the ocean bill of lading, which is a maritime contract.

       The Plaintiff operated as a freight forwarder of the subject goods. Defendant acted as the

agent of Plaintiff with respect to the shipment under the ocean bill of lading. Even to the extent

that Defendant’s alleged actions may have occurred on land with respect to the handling,

packing, and preparation of the subject container for the ocean shipment, admiralty jurisdiction

extends to the non-maritime portions of a maritime contract. Norfolk S. Ry. v. James N. Kirby,

Pty Ltd., 543 U.S. 14, 125 S. Ct. 385 (2004). It is expected that the Defendant will allege that the

subject loss related to the cargo occurred either during the ocean carriage or at the time of

delivery of the cargo in Puerto Rico pursuant to the ocean bill of lading. If the Court were to

determine that diversity jurisdiction does not exist, and that Plaintiff’s contingent liability under

the maritime contract were insufficiently alleged for finding admiralty jurisdiction, then the

Plaintiff would request the Court for leave to amend to bring in the other parties to the maritime

contract to fully develop the matter for the Court’s jurisdiction.



                                                  3
   D. Federal Question Jurisdiction

       For the same reasons stated as to Plaintiff’s contingent liability under various federal

statutes, including COGSA, as well as potentially the Harter Act 46 U.S.C.§§30701 et seq. and

the Carmack Amendment, 49 U.S.C. §14706, the Court has federal question jurisdiction in this

matter as the Plaintiff’s contingent liability based upon the negligence and breaches of duty

alleged against the Defendant are based upon a shipment of goods that would fall within all or

some of these statutes in that it is a movement of goods within the territory of the United States

and there could be a question as to whether COGSA would extend to the period before the

subject container was “on the hook”. Morris v. Am. Shipping Co., 748 F.2d 563, 566 (11th Cir.

1984)(COGSA application to its terms); Kirby, supra; Uncle Ben's Int'l Div. of Uncle Ben's, Inc.

v. Hapag-Lloyd Aktiengesellschaft, 855 F.2d 215, 217 (5th Cir. 1988) (Federal jurisdiction under

Harter Act) ; Fourth Dimension Sec. v. FedEx Freight, Inc., No. 2:12-cv-154-FtM-29DNF, 2012

U.S. Dist. LEXIS 150740 (M.D. Fla. Oct. 19, 2012)(Removal to federal court on federal question

based upon Carmack Amendment). If the Court were to determine that diversity jurisdiction does

not exist, and that Plaintiff’s contingent liability under the maritime contract were insufficiently

alleged for finding federal question jurisdiction, then the Plaintiff would request the Court for

leave to amend to bring in the other parties to the maritime contract to fully develop the matter

for the Court’s jurisdiction.

   E. Supplemental Jurisdiction

       Although not specifically alleged, the Court also has supplemental jurisdiction pursuant

to 28 U.S.C. §1367 for the state law claims alleged, specifically as to Counts II and III.




                                                  4
   F. Conclusion

       For the foregoing reasons, the Plaintiff, AJC Logistics, LLC, respectfully requests the

Court to determine that it has subject matter jurisdiction over this action, or permit Plaintiff such

adequate time and remedy to obtain the requisite information and to allege sufficient grounds for

the Court’s subject matter jurisdiction.

       Dated March 11, 2019.

                                               Respectfully submitted,

                                               RUMRELL, MCLEOD & BROCK, PLLC
                                               LINDSEY BROCK, P.A.



                                               LINDSEY C. BROCK III, ESQ.
                                               Fla. Bar #971669
                                               Primary E-Mail: lindsey@rumrelllaw.com
                                               Secondary E-Mail: jennifer@rumrelllaw.com
                                               LINDSAY C. TROPNAS, ESQ.
                                               Fla. Bar #1003699
                                               Primary E-Mail: ltropnas@rumrelllaw.com
                                               Secondary E-Mail: jennifer@rumrelllaw.com
                                               9995 Gate Parkway North, Ste. 400
                                               Jacksonville, Florida 32246
                                               (904) 996-1100 Office Telephone
                                               (904) 996-1120 Fax
                                               Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 11, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
the following:

 Lindsey C. Brock III, Esq.
 Lindsay C. Tropnas. Esq.
 Rumrell, McLeod & Brock, PLLC
 Primary E-Mail: lindsey@rumrelllaw.com
 Primary E-Mail: ltropnas@rumrelllaw.com
 Secondary E-Mail: jennifer@rumrelllaw.com
 9995 Gate Parkway North, Ste. 400

                                                  5
Jacksonville, Florida 32246
(904) 996-1100 Office Telephone
(904) 996-1120 Fax
Attorneys for Plaintiff


                                  RUMRELL, MCLEOD & BROCK, PLLC
                                  LINDSEY BROCK, P.A.



                                  LINDSEY C. BROCK III, ESQ.
                                  Fla. Bar #971669
                                  Primary E-Mail: lindsey@rumrelllaw.com
                                  Secondary E-Mail: jennifer@rumrelllaw.com
                                  LINDSAY C. TROPNAS, ESQ.
                                  Fla. Bar #1003699
                                  Primary E-Mail: ltropnas@rumrelllaw.com
                                  Secondary E-Mail: jennifer@rumrelllaw.com
                                  9995 Gate Parkway North, Ste. 400
                                  Jacksonville, Florida 32246
                                  (904) 996-1100 Office Telephone
                                  (904) 996-1120 Fax
                                  Attorneys for Plaintiff




                                    6
